 1   Kramer and Associates
     Michael C. Kramer, ABA #9605031
 2   542 4th Avenue, Suite 207
     Fairbanks, Alaska 99701
 3   Telephone: (907) 888-4098
     Email: mike@mikekramerlaw.com
 4
     Richard W. Sawyer
 5   Neufeld Scheck & Brustin, LLP
     99 Hudson Street, 8th Floor
 6   New York, NY 10013
     Telephone: (212) 965-9081
 7   Email: rick@nsbcivilrights.com

 8   Attorneys for Marvin Roberts and Eugene Vent

 9   MacDonald, Hoague & Bayless
     705 Second Avenue, Suite 1500
10   Seattle, WA 98104
     Telephone: (206) 622-1604
11   Email: jtaren@ktglawyer.com

12   Thomas R. Wickwire, ABA #7111049
     2775 Hanson Road, Suite 1
13   Fairbanks. Alaska 99709
     Telephone: (907) 474-0068
14   Email: tom@twickwire.com

15   Attorneys for Plaintiffs George Frese and Kevin Pease

16
                                  UNITED STATES DISTRICT COURT
17                                 FOR THE DISTRICT OF ALASKA

18   EUGENE VENT, KEVIN PEASE, and                  Case No. 4:17-cv-00034-HRH
     GEORGE FRESE,                                  Case No. 4:17-cv-00035-HRH
19                            Plaintiffs,           Consolidated Cases
20                      v.                          SCHEDULING AND PLANNING
                                                    CONFERENCE REPORT
21   CITY OF FAIRBANKS, et al.,
                              Defendants.
22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 1                    MACDONALD HOAGUE & BAYLESS
                                                                        705 Second Avenue, Suite 1500
                                                                           Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed   11/11/20    Page 1 of
                                                                      Tel 206.622.1604   Fax11
                                                                                             206.343.3961
     11635.1 nk111101
 1                      SCHEDULING AND PLANNING CONFERENCE REPORT

 2   I.          Meeting.

 3               In accordance with the Court’s scheduling order and Federal Rule of Civil

 4   Procedure 26(f), Plaintiffs attempted to confer with Defendants on November 2, 2020.

 5   Defendants, however, refused to participate, claiming that their now-pending motion to

 6   bifurcate absolved them of any responsibility for meeting the Court’s November 11, 2020

 7   deadline for filing this report. See D.E. 75.              Plaintiffs were represented by Anna

 8   Benvenutti Hoffmann, Rick Sawyer, Katie Haas, Tiffany Cartwright, Jeffrey Taren,

 9   Rebecca Talbot, and Reilly Cosgrove. Defendants were represented by Matthew Singer

10   and Joe Evans.

11               Plaintiffs now submit the following in accordance with the Court’s order.

12               Plaintiffs also request that the Court set a deadline by which the Defendants must

13   answer the operative complaint, as they have not filed an answer since the Court denied

14   their motion to dismiss.

15   II.         Discovery Plan.

16               A.     Timing,    Form     and    Disclosure     Requirements.          Please       refer     to

17                      Rule 26(f)(3)(A), Federal Rules of Civil Procedure. Are there changes that

18                      the parties are proposing to that rule for this case under Rule 26(a)?

19                      Yes ☐ No ☒

20
                 B.     Initial Disclosures / Preliminary Witness Lists.
21
                        1. The information required by Rule 26(a)(1), Federal Rules of Civil
22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 2                            MACDONALD HOAGUE & BAYLESS
                                                                                705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed           11/11/20    Page 2 of
                                                                              Tel 206.622.1604   Fax11
                                                                                                     206.343.3961
     11635.1 nk111101
 1                          Procedure:

 2                          (a) ☐    Has been exchanged by the parties.

 3
                            (b) ☒    Plaintiffs   propose    that   initial    disclosures         be
 4
                                exchanged on or before December 18, 2020.
 5
                        2. Preliminary witness lists:
 6
                            (a) ☐    Have been exchanged by the parties.
 7

 8                          (b) ☒    Plaintiffs propose that preliminary witness lists be

 9                              exchanged on or before December 18, 2020.

10                      3. Disclosure Statement. The disclosure requirements of Rule 7.1,

11                          Federal Rules of Civil Procedure:

12                          (a) ☐    Have been complied with.
13
                            (b) ☐    Compliance will be accomplished on or before
14
                            (c) ☒    Rule 7.1 is not applicable.
15

16               C.     Subjects and Timing of Discovery. See Rule 26(f)(3)(B), Federal Rules of

17                      Civil Procedure.

18                      1. List the subjects on which discovery may be needed:

19               Defendant officers’ investigative misconduct, including coercing witnesses,

20   fabricating evidence, and suppressing exculpatory evidence, causing Plaintiffs’

21   wrongful convictions for a murder they did not commit.

22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 3                          MACDONALD HOAGUE & BAYLESS
                                                                              705 Second Avenue, Suite 1500
                                                                                 Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed         11/11/20    Page 3 of
                                                                            Tel 206.622.1604   Fax11
                                                                                                   206.343.3961
     11635.1 nk111101
 1               Whether the release-dismissal agreement insisted upon by the prosecution

 2   after Plaintiffs’ actual innocence had been established in a five-week post-

 3   conviction hearing—which included exonerating testimony from the true

 4   perpetrator and eyewitness testimony of unlawful police coercion—was in the

 5   public interest.

 6               Whether Plaintiffs entered into that agreement voluntarily despite being

 7   unlawfully incarcerated or on parole for a crime they did not commit.

 8                      2. Should discovery be conducted in phases or limited to or focused

 9                          on particular issues? Yes ☐ No ☒

10
                 Bifurcation of discovery will waste judicial resource because factual issues
11
     related to the enforceability of the release dismissal agreement must be decided by
12
     a jury and is not separable from the official misconduct causing Plaintiffs’
13
     wrongful conviction.
14
                        3. Absent good cause, the proposed date for completion of all
15
                            discovery should be no later than twelve months from the date of
16
                            this report.
17
                        4. Final Discovery Witness List. A final discovery witness list
18
                            disclosing all lay witnesses whom a party may wish to call at trial
19
                            shall be served and filed 45 days prior to the close of fact
20
                            discovery.1
21
     1
       Each party shall make a good faith attempt to list only those lay witnesses that the party reasonably
22   believes will testify at trial.

     SCHEDULING AND PLANNING CONFERENCE REPORT - 4                            MACDONALD HOAGUE & BAYLESS
                                                                                705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed           11/11/20    Page 4 of
                                                                              Tel 206.622.1604   Fax11
                                                                                                     206.343.3961
     11635.1 nk111101
 1                      5. Close of Fact Discovery. Fact discovery will be completed on or

 2                          before July 30, 2021.

 3                      6. Expert Discovery. See Rule 26(a)(2), Federal Rules of Civil Procedure.

 4                          (a) Expert witnesses shall be identified by each party on or

 5                              before August 30, 2021, and each party may identify

 6                              responsive supplemental expert witnesses within 14 days

 7                              thereafter.

 8                          (b) Expert disclosures (reports) required by Rule 26(a)(2) will be

 9                              disclosed:

10                              (i) By all parties on or before September 30, 2021.

11                              (ii) Rebuttal reports on or before 30 days from the service of

12                                  the report being rebutted.

13                          (c) Expert witness discovery (include depositions) shall be completed

14                              by: November 11, 2021.

15               D.     Preserving Discovery and Electronically Stored Information (ESI)

16                      1. Are there issues about the disclosure, discovery, or preservation of ESI,

17                          including the form or format in which it should be produced? See

18                          Rule 26(f)(3)(C), Federal Rules of Civil Procedure.

19                          Yes ☐ No ☒ The parties have not met and conferred concerning ESI.

20
                            Plaintiffs are not aware at this time of any issue concerning its disclosure
21
                            but reserve their right to raise any issues once Defendants meaningfully
22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 5                           MACDONALD HOAGUE & BAYLESS
                                                                               705 Second Avenue, Suite 1500
                                                                                  Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed          11/11/20    Page 5 of
                                                                             Tel 206.622.1604   Fax11
                                                                                                    206.343.3961
     11635.1 nk111101
 1                          engage on this topic.

 2                      2. Please state how ESI should be produced:

 3                      3. Are there issues with preserving non-ESI discovery?

 4                          Yes ☐      No ☒      The parties have not met and conferred

 5
                            concerning non-ESI discovery. Plaintiffs are not aware at this
 6
                            time of any issue concerning its disclosure but reserve their right
 7
                            to raise any issues once Defendants meaningfully engage on this
 8
                            topic.
 9
                 E.     Claims of Privilege or Protection of Attorney Work Product See
10
                        Rule 26(f)(3)(D), Federal Rules of Civil Procedure.
11
                        1. ☐    There is no indication that this will be an issue.
12
                        2. ☐    The parties have entered into a confidentiality agreement.
13

14                      3. ☒    Plaintiffs are prepared to negotiate a confidentiality

15                              agreement, but Defendants have refused to participate in this

16                              process.

17               F.     Limitations on Discovery. See Rule 26(f)(3)(E), Federal Rules of

18                      Civil Procedure.

19                      1. ☐    The limitations contained in Rules 26(b), 30, and 33, Federal

20
                                Rules of Civil Procedure, and in Local Civil Rules 30.1 and
21
                                36.1, will apply except as indicated below.
22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 6                            MACDONALD HOAGUE & BAYLESS
                                                                                705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed           11/11/20    Page 6 of
                                                                              Tel 206.622.1604   Fax11
                                                                                                     206.343.3961
     11635.1 nk111101
 1                      2. ☒    The maximum number of depositions by each party will not

 2
                                exceed 15 per side.
 3
                                (a) ☐    Depositions will not exceed 10 hours as to any
 4
                                         deponent.
 5
                                (b) ☐    Depositions will not exceed 7 hours as to non-party
 6
                                         deponents.
 7

 8                              (c) ☐    Depositions will not exceed 10 hours as to party

 9                                       deponents.

10                      3. ☐    The maximum number of interrogatories posed by each party

11
                                will not exceed 10.
12
                        4. ☐    The maximum number of requests for admissions posed by
13
                                each party will not exceed 20, except for requests to admit the
14
                                authenticity of a document.
15
                        5. ☐    Other limitations: The parties may seek leave of Court if they
16
                                wish to exceed the number of interrogatories, requests for
17
                                admission, or depositions as set forth above.
18
                 G.     Supplementation of Disclosures and Discovery Responses. Please refer to
19
                        Rule 26(e)(1) and (e)(2), Federal Rules of Civil Procedure. Do the parties
20
                        request that the Court enter an order that is different from these rules (e.g.
21
                        supplementation at 30-day intervals)?
22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 7                          MACDONALD HOAGUE & BAYLESS
                                                                              705 Second Avenue, Suite 1500
                                                                                 Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed         11/11/20    Page 7 of
                                                                            Tel 206.622.1604   Fax11
                                                                                                   206.343.3961
     11635.1 nk111101
 1                      Yes ☐ No ☒ [If yes, explain: ]

 2
     III.        Pretrial Motions.
 3
                 A.     Are there preliminary motions as to jurisdiction, venue, arbitration, and/or
 4
                        statutes of limitation that should be filed within 60 days?
 5
                        Yes ☐ No ☒
 6
                 B.     Motions must be served and filed within the times specified in applicable
 7
                        rules. Complete the following only if the parties are proposing deadline(s)
 8
                        that are different from the applicable rules:
 9
                        1. Motions to amend pleadings or add parties will be filed not later than
10
                            November 11, 2021. Thereafter, a party must seek leave of the Court to
11
                            modify this deadline. See Rule 16(b)(3)(A) and (4), Federal Rules of
12
                            Civil Procedure.
13
                        2. Motions under the discovery rules will be filed not later than June 30,
14
                            2021.
15
                        3. Dispositive motions (including motions for summary judgment) will be
16
                            filed not later than December 11, 2021.
17
                        4. Motions to exclude expert testimony shall be filed and served not later
18
                            than December 11, 2021.
19
      IV.        Trial.
20
                 A.     The case is expected to take 10–15 days to try.
21
                 B.     Has a jury trial been demanded? Yes ☒ No ☐
22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 8                             MACDONALD HOAGUE & BAYLESS
                                                                                 705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed            11/11/20    Page 8 of
                                                                               Tel 206.622.1604   Fax11
                                                                                                      206.343.3961
     11635.1 nk111101
 1               C.     Is the right to jury trial disputed? Yes ☐ No ☒

 2
                 D.     The parties ☐ do / ☒ do not request the scheduling of a trial date at this
 3
                        time.2
 4
                        1. If a trial date is requested at this time, the parties’ report shall include a
 5
                            minimum of three alternative dates for the start of the trial, at least two of
 6
                            which are 5 to 7 months from the close of all discovery.
 7
                        2. If a trial date is not established at this time, the court will call upon the
 8
                            parties to certify that the case is ready for trial as provided in Local Civil
 9
                            Rule 40.1(b).
10
     V.          Other Provisions.
11
                 A.     Court Conference. The parties ☒ do / ☐ do not request a conference with
12
                        the court before entry of a scheduling order.
13
                 Defendants have refused to participate in the negotiation of this scheduling order,
14
     and, therefore a conference with the Court may be advisable to avoid scheduling conflicts
15
     not currently available to Plaintiffs.
16
                 B.     Consent to Proceed before a Magistrate Judge.
17

18                      The parties ☐ do / ☒ do not consent to trial before a magistrate judge.

19               C.     Early Settlement / Alternative Dispute Resolution.

20                      1. Do the parties request immediate assistance by way of a

21
     2
      The decision of whether to establish a trial date at this stage of the proceedings rests with the discretion
     of the assigned judge. Counsel and self-represented parties are advised to contact the assigned judge’s
22   Data Quality Analyst (DQA) to determine the judge’s practice for establishing a trial date.

     SCHEDULING AND PLANNING CONFERENCE REPORT - 9                                MACDONALD HOAGUE & BAYLESS
                                                                                    705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
                    Case 4:17-cv-00034-HRH Document 84 Filed               11/11/20    Page 9 of
                                                                                  Tel 206.622.1604   Fax11
                                                                                                         206.343.3961
     11635.1 nk111101
 1                          settlement conference or alternative dispute resolution?

 2                          Yes ☐ No ☒ [If yes, explain: ]

 3
                        2. Do the parties wish to consider private mediation or a settlement
 4
                            conference with a judicial officer of this court at a later date?
 5
                            Yes ☐ No ☒
 6
                 D.     Related Cases. Are the parties aware of any related cases as defined by
 7
                        Local Civil Rule 16.1(e)? Yes ☐ No ☒ [If yes, describe:]
 8
     VI.         Report Form.
 9
                 A.     Have the parties experienced a problem in using this form?
10

11                      Yes ☐ No ☒ [If yes, explain: ]

12               B.     Are there additional subjects that the parties would propose to add to this

13                      form? Yes ☐ No ☐ [If yes, explain: ]

14
                 Dated: November 11, 2020
15
     KRAMER AND ASSOCIATES                                 NEUFELD SCHECK & BRUSTIN, LLP
16
     By: /s/ Mike Kramer                     By: /s/ Rick Sawyer
         Michael C. Kramer, ABA #9605031          Richard W. Sawyer
17
     Attorneys for Marvin Roberts and Eugene Attorneys for Marvin Roberts and Eugene
     Vent                                    Vent
18
                                                           MACDONALD HOAGUE & BAYLESS
19
     By: /s/ Tom Wickwire                                  By: /s/ Tiffany Cartwright
20
         Thomas R. Wickwire, ABA #7111049                       Tiffany M. Cartwright
     Attorneys for Plaintiffs George Frese and                  Jeffrey L. Taren
21
     Kevin Pease                                           Attorneys for Plaintiffs George Frese and
                                                           Kevin Pease
22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 10                            MACDONALD HOAGUE & BAYLESS
                                                                                 705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
                  Case 4:17-cv-00034-HRH Document 84 Filed             11/11/20Tel 206.622.1604
                                                                                   Page 10 of     Fax 11
                                                                                                      206.343.3961
     11635.1 nk111101
 1                                    CERTIFICATE OF SERVICE
                 I certify that on the date noted below I electronically filed the foregoing document
 2
     with the Clerk of the Court using the CM/ECF system, which will send notification of
 3
     such filing to all registered CM/ECF participants.
 4
                 Dated this 11th day of November, 2020.
 5

 6                                                  /s/ Tiffany M. Cartwright
                                                    Tiffany M. Cartwright
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

     SCHEDULING AND PLANNING CONFERENCE REPORT - 11                         MACDONALD HOAGUE & BAYLESS
                                                                              705 Second Avenue, Suite 1500
                                                                                 Seattle, Washington 98104
                  Case 4:17-cv-00034-HRH Document 84 Filed          11/11/20Tel 206.622.1604
                                                                                Page 11 of     Fax 11
                                                                                                   206.343.3961
     11635.1 nk111101
